 


110 HR 54 IH: Teacher Recruitment Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Christensen introduced the following bill; which was referred to the  Committee on Education and Labor 
 
A BILL 
To expand the eligibility of individuals to qualify for loan forgiveness for teachers in order to provide additional incentives for teachers currently employed or seeking employment in economically depressed rural areas, Territories, and Indian Reservations. 
 
 
1.Short titleThis Act may be cited as the Teacher Recruitment Act of 2007. 
2.Expansion of teacher loan forgiveness programs 
(a)Guaranteed student loansPart B of title IV of the Higher Education Act of 1965 is amended by— 
(1)redesignating section 428K (20 U.S.C. 1078–11) as section 428L; and 
(2)by inserting after section 428J the following new section: 
 
428K.Expanded loan forgiveness for teachers 
(a)PurposeIt is the purpose of this section to expand, subject to the availability of appropriations therefor, the eligibility of individuals to qualify for loan forgiveness for teachers beyond that available under section 428J, in order to provide additional incentives for such individuals to teach in economically disadvantaged or depressed and underserved rural areas. 
(b)Program authorized 
(1)In generalFrom the sums appropriated pursuant to subsection (i), the Secretary shall carry out a program, through the holder of the loan, of assuming the obligation to repay a qualified loan amount for a loan made under section 428 or 428H, in accordance with subsection (c), for any new borrower on or after October 1, 1998, who— 
(A)is employed as a full-time teacher in a public elementary or secondary school in an economically disadvantaged or depressed and underserved rural area; 
(B)has a State certification (which may include certification obtained through alternative means) or a State license to teach, and has not failed to comply with State or local accountability standards; and 
(C)is not in default on a loan for which the borrower seeks forgiveness. 
(2)Selection of recipientsThe Secretary shall by regulation establish a formula that ensures fairness and equality for applicants in the selection of borrowers for loan repayment under this section, based on the amount available pursuant to subsection (i). 
(c)Qualified loans amount 
(1)In generalThe Secretary shall repay not more than the percentage specified in paragraph (2) of the loan obligation on a loan made under section 428 or 428H that is outstanding after the completion of each complete school year of teaching described in subsection (b)(1). No borrower may receive a reduction of loan obligations under both this section and section 460. 
(2)Percentage eligibleThe percent of the loan obligation which the Secretary shall repay under paragraph (1) of this subsection is 15 percent for the first or second year of such service, 20 percent for the third or fourth year of such service, and 30 percent for the fifth year of such service. 
(3)Treatment of consolidation loansA loan amount for a loan made under section 428C may be a qualified loan amount for the purposes of this subsection only to the extent that such loan amount was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H for a borrower who meets the requirements of subsection (b), as determined in accordance with regulations prescribed by the Secretary. 
(4)Treatment of years of service for continuing education loansFor purposes of paragraph (2), the year of service is determined on the basis of the academic year that the borrower began the service as a full-time teacher, except that in the case of a borrower who incurs a loan obligation for continuing education expenses while teaching, the year of service is determined on the basis of the academic year following the academic year for which the loan obligation was incurred. 
(d)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(e)ConstructionNothing in this section shall be construed to authorize any refunding of any repayment of a loan. 
(f)ListIf the list of schools in which a teacher may perform service pursuant to subsection (b)(1)(A) is not available before May 1 of any year, the Secretary may use the list for the year preceding the year for which the determination is made to make such service determination. 
(g)Additional eligibility provisions 
(1)Continued eligibilityAny teacher who performs service in a school that— 
(A)meets the requirements of subsection (b)(1)(A) in any year during such service; and 
(B)in a subsequent year fails to meet the requirements of such subsection,may continue to teach in such school and shall be eligible for loan forgiveness pursuant to subsection (b). 
(2)Prevention of double benefitsNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.). 
(h)DefinitionFor purposes of this section: 
(1)AreaThe term economically disadvantaged or depressed and underserved rural area means any of the following areas in any State: 
(A)A rural area that has a chronically high rate of unemployment. 
(B)A rural area in which at least 30 percent of the households have household incomes of less than $15,000, as determined on the basis of the most recent decennial census. 
(C)An Indian reservation. 
(D)Any other rural area that, as determined by regulations, has a significant shortage of educational and employment opportunities. 
(2)Indian reservationThe term Indian reservation includes Indian reservations, public domain Indian allotments, former Indian reservations in Oklahoma, and land held by incorporated Native Alaskan groups, regional corporations, and village corporations under the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(3)YearThe term year, where applied to service as a teacher, means an academic year as defined by the Secretary. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each of the 5 succeeding fiscal years.. 
(b)Direct student loansPart D of title IV of the Higher Education Act of 1965 is amended by inserting after section 460 the following new section: 
 
460A.Expanded loan forgiveness for teachers 
(a)PurposeIt is the purpose of this section to expand, subject to the availability of appropriations therefor, the eligibility of individuals to qualify for loan forgiveness for teachers beyond that available under section 460, in order to provide additional incentives for such individuals to teach in economically disadvantaged or depressed and underserved rural areas. 
(b)Program authorized 
(1)In generalFrom the sums appropriated pursuant to subsection (i), the Secretary shall carry out canceling the obligation to repay a qualified loan amount in accordance with subsection (c) for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans made under this part for any new borrower on or after October 1, 1998, but who— 
(A)is employed as a full-time teacher in a public elementary or secondary school in an economically disadvantaged or depressed and underserved rural area; 
(B)has a State certification (which may include certification obtained through alternative means) or a State license to teach, and has not failed to comply with State or local accountability standards; and 
(C)is not in default on a loan for which the borrower seeks forgiveness. 
(2)Selection of recipientsThe Secretary shall by regulation establish a formula that ensures fairness and equality for applicants in the selection of borrowers for loan repayment under this section, based on the amount available pursuant to subsection (i). 
(c)Qualified loans amount 
(1)In generalThe Secretary shall cancel not more than the percentage specified in paragraph (2) of the loan obligation on a loan made under this part that is outstanding after the completion of each complete school year of teaching described in subsection (b)(1). No borrower may receive a reduction of loan obligations under both this section and section 428J. 
(2)Percentage eligibleThe percent of the loan obligation which the Secretary shall repay under paragraph (1) of this subsection is 15 percent for the first or second year of such service, 20 percent for the third or fourth year of such service, and 30 percent for the fifth year of such service. 
(3)Treatment of consolidation loansA loan amount for a Federal Direct Consolidation Loan may be a qualified loan amount for the purposes of this subsection only to the extent that such loan amount was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H for a borrower who meets the requirements of subsection (b), as determined in accordance with regulations prescribed by the Secretary. 
(4)Treatment of years of service for continuing education loansFor purposes of paragraph (2), the year of service is determined on the basis of the academic year that the borrower began the service as a full-time teacher, except that in the case of a borrower who incurs a loan obligation for continuing education expenses while teaching, the year of service is determined on the basis of the academic year following the academic year for which the loan obligation was incurred. 
(d)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(e)ConstructionNothing in this section shall be construed to authorize any refunding of any repayment of a loan. 
(f)ListIf the list of schools in which a teacher may perform service pursuant to subsection (b)(1)(A) is not available before May 1 of any year, the Secretary may use the list for the year preceding the year for which the determination is made to make such service determination. 
(g)Additional eligibility provisions 
(1)Continued eligibilityAny teacher who performs service in a school that— 
(A)meets the requirements of subsection (b)(1)(A) in any year during such service; and 
(B)in a subsequent year fails to meet the requirements of such subsection,may continue to teach in such school and shall be eligible for loan forgiveness pursuant to subsection (b). 
(2)Prevention of double benefitsNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.). 
(h)DefinitionFor purposes of this section: 
(1)AreaThe term economically disadvantaged or depressed and underserved rural area means any of the following areas in any State: 
(A)A rural area that has a chronically high rate of unemployment. 
(B)A rural area in which at least 30 percent of the households have household incomes of less than $15,000, as determined on the basis of the most recent decennial census. 
(C)An Indian reservation. 
(D)Any other rural area that, as determined by regulations, has a significant shortage of educational and employment opportunities. 
(2)Indian reservationThe term Indian reservation includes Indian reservations, public domain Indian allotments, former Indian reservations in Oklahoma, and land held by incorporated Native Alaskan groups, regional corporations, and village corporations under the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(3)YearThe term year, where applied to service as a teacher, means an academic year as defined by the Secretary. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each of the 5 succeeding fiscal years.. 
 
